DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the drawbar sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (U.S. Patent Application Publication 2014/0326471) in view of Morris et al. (U.S. Patent 3,974,699).

Regarding claim 2, Zhu discloses the side movement (paragraph 3).
Regarding claims 3 and 5, Zhu discusses machine data commensurate with receiving sensor data (paragraph 30, for example).  The examiner takes Official notice that centershift and drawbar sensors are known and it would have been obvious to one of ordinary skill at the time of the invention to have included either of both of these in order to obtain data as desired for proper operation.
Zhu discloses a circle (44), drive motor (46) and sensor (110).
Zhu includes right and left lift cylinders (36, 38) coupled to the drawbar.
Regarding claims 8 and 9, the examiner takes Official notice that the claimed positions are known in order to work substrate as desired.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have configured the positions among the predetermined positions.
Zhu discloses a touch screen.
Regarding claim 11, the connecting structure of Zhu is not well defined as the invention is directed elsewhere.  Because Zhu is specifically concerned with blade orientation, it would have been obvious to one of ordinary skill at the time of the invention to have included the structure required to facilitate the orientation.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (U.S. Patent Application Publication 2014/0326471) and Morris et al. (U.S. Patent 3,974,699), as applied above, and further in view of Johnson et al. (U.S. Patent 3,677,350).
Zhu includes right and left lift cylinders; however, the coupling arrangement among the components is not clear.  Johnson teaches coupling a centershift cylinder (56) to right (31) and left (32) lift cylinders (Figure 5, for example).  It would have been obvious to one of ordinary skill at the time of the invention to have used the arrangement of Johnson with the machine of Zhu since Johnson exemplifies that this arrangement is a known operational arrangement in a grading machine.  The arrangement shown is also deemed to meet the recitation of the recitations regarding the linkbar in claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671